Luke, J.
1. On the trial of a father for the murder of his minor son, where the evidence shows that the homicide was committed by the defendant by shooting the decedent with a pistol after having struck him upon the head with the same weapon, it is not error for the court to fail to instruct the jury as to the law of involuntary manslaughter in the commission of a lawful act. Parental authority to chastise a wayward child does not extend to such a use of such a weapon.
2. The evidence authorized the verdict finding the defendant guilty of involuntary manslaughter in the commission of an unlawful act, and no error of law appears from the record.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.